Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the supplemental amendment submitted on
09/01/2021. Claims 1, 4, 8-9, and 19-20 have been amended. Claim 7 has been canceled without prejudice or disclaimer. Claim 21 is newly added. A terminal disclaimer submitted on 7/28/2021 and has been approved. Thus, claims 1-6 and 8-21 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 10 and 19 including:
“a waveguide antenna element positioned on the first side of the substrate assembly on a first substrate of the substrate assembly; a first reference ground plane positioned on the first side of the substrate assembly on the first substrate of the substrate assembly and enclosing the waveguide antenna element; a stripline positioned within the substrate assembly on a second substrate of the substrate assembly; and a second reference ground plane positioned on the second side of the substrate assembly on a third substrate of the substrate assembly” recites in claim 1,

“receiving an electromagnetic signal from a waveguide at a waveguide antenna element positioned on a first side of a substrate assembly, wherein the waveguide antenna element is enclosed by a reference ground plane positioned on the first side of the substrate; wherein the waveguide antenna element and the first reference ground plane are positioned on a first substrate of the substrate assembly, wherein the stripline is positioned on a second substrate of the substrate assembly, and wherein the second reference ground plane is positioned on a third substrate of the substrate assembly” recites in claim 19.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/10/2021